Exhibit 10.8 SHARE EXCHANGE AGREEMENT THIS AGREEMENT is made as of the 27thday of December, 2007 AMONG: MARINE PARK HOLDINGS, INC., a corporation formed pursuant to the laws of the State of Delaware and having an office for business at 850 Third Avenue, Suite 1801, New York, New York 10022 (“Marine Park”) AND: NEWCARDIO, INC. , a company formed pursuant to the laws of the State of Delaware and having an office for business located at 2033 Gateway Plaza, Suite 500, San Jose, California 95110 ("NewCardio") AND: the holders of NewCardio equity, each of whom are set forth on the signature page of this Agreement (the “NewCardio Shareholders”) WHEREAS: A. The NewCardio Shareholders own such number of (i) shares of common stock, $0.0001 par value (“NewCardio Common Shares”), (ii) shares of preferred stock, $0.0001 par value (“NewCardio Preferred Shares”), (iii) debt obligations convertible into shares of common stock, $0.0001 par value (“NewCardio Convertible Debt”), and (iv) options and/or warrants convertible into shares of common stock, $0.0001 par value (“NewCardio Convertible Securities”) as set forth on Exhibit “A” annexed hereto, collectively being 100% of the presently issued and outstanding NewCardio equity on a fully converted basis; B. Marine Park is a reporting company whose common stock is quoted on the Over-the-Counter Bulletin Board; and C. The respective Boards of Directors of Marine Park and NewCardio deem it advisable and in the best interests of Marine Park and NewCardio that NewCardio become a wholly-owned subsidiary of Marine Park (the “Acquisition”) pursuant to this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION Definitions 1.1 In this Agreement the following terms will have the following meanings: (a) “ Acquisition ” means the Acquisition, at the Closing, of NewCardio by Marine Park pursuant to this Agreement; (b) “ Acquisition Shares ” means the Marine Park Common Shares, set forth on Exhibit “A,” to be issued to the NewCardio Shareholders at Closing pursuant to the terms of the Acquisition; (c) “ Agreement ” means this share exchange agreement among Marine Park, NewCardio, and the NewCardio Shareholders; (d) “ Closing ” means the completion, on the Closing Date, of the transactions contemplated hereby in accordance with Article 9 hereof; (e) “ Closing Date ” means the day on which all conditions precedent to the completion of the transaction as contemplated hereby have been satisfied or waived, but in any event no later than January 5, 2008; (f) “ Marine Park Accounts Payable and Liabilities ” means all accounts payable and liabilities of Marine Park, on a consolidated basis, due and owing or otherwise constituting a binding obligation of Marine Park and its subsidiaries (other than a Marine Park Material Contract) as of September 30, 2007 as set forth is Schedule “A” hereto; (g) “ Marine Park Accounts Receivable ” means all accounts receivable and other debts owing to Marine Park, on a consolidated basis, as of September 30, 2007 as set forth in Schedule “B” hereto; (h) “ Marine Park Assets ” means the undertaking and all the property and assets of the Marine Park Business of every kind and description wheresoever situated including, without limitation, Marine Park Equipment, Marine Park Inventory, Marine Park Material Contracts, Marine Park Accounts Receivable, Marine Park Cash, Marine Park Intangible Assets and Marine Park Goodwill, and all credit cards, charge cards and banking cards issued to Marine Park; (i) “ Marine Park Bank Accounts ” means all of the bank accounts, lock boxes and safety deposit boxes of Marine Park and its subsidiaries or relating to the Marine Park Business as set forth in Schedule “C” hereto; (j) “ Marine Park Business ” means all aspects of any business conducted by Marine Park and its subsidiaries; (k) “ Marine Park Cash ” means all cash on hand or on deposit to the credit of Marine Park and its subsidiaries on the Closing Date; (l) “ Marine Park Common Shares ” means the shares of common stock in the capital of Marine Park; (m) “ Marine Park Debt to Related Parties ” means the debts owed by Marine Park to any affiliate, director or officer of Marine Park as described in Schedule “D” hereto; (n) “ Marine Park Equipment ” means all machinery, equipment, furniture, and furnishings used in the Marine Park Business, including, without limitation, the items more particularly described in Schedule “E” hereto; - 2 - (o) “ Marine Park Financial Statements ” means, collectively, the audited consolidated financial statements of Marine Park for the fiscal year ended December 31, 2006, together with the unqualified auditors' report thereon, and the unaudited consolidated financial statements of Marine Park for the three month period ended September 30, 2007, true copies of which are attached as Schedule “F” hereto; (p) “ Marine Park Goodwill” means the goodwill of the Marine Park Business including the right to all corporate, operating and trade names associated with the Marine Park Business, or any variations of such names as part of or in connection with the Marine Park Business, all books and records and other information relating to the Marine Park Business, all necessary licenses and authorizations and any other rights used in connection with the Marine Park Business; (q) “ Marine Park Insurance Policies ” means the public liability insurance and insurance against loss or damage to the Marine Park Assets and the Marine Park Business as described in Schedule “G” hereto; (r) “ Marine Park Intangible Assets " means all of the intangible assets of Marine Park and its subsidiaries, including, without limitation, Marine Park Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of Marine Park and its subsidiaries; (s) “ Marine Park Inventory ” means all inventory and supplies of the Marine Park Business as of September 30, 2007, as set forth in Schedule “H” hereto; and (t) “ Marine Park Material Contracts ” means the burden and benefit of and the right, title and interest of Marine Park and its subsidiaries in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which Marine Park or its subsidiaries are entitled whereunder Marine Park or its subsidiaries are obligated to pay or entitled to receive the sum of $10,000 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice, and those contracts listed in Schedule “I” hereto. (u) “ NewCardio Accounts Payable and Liabilities ” means all accounts payable and liabilities of NewCardio, due and owing or otherwise constituting a binding obligation of NewCardio (other than a NewCardio Material Contract) as of September 30, 2007 as set forth in Schedule “J” hereto; (v) “ NewCardio Accounts Receivable ” means all accounts receivable and other debts owing to NewCardio, as of September 30, 2007 as set forth in Schedule “K” hereto; (w) “ NewCardio Assets “ means the undertaking and all the property and assets of the NewCardio Business of every kind and description wheresoever situated including, without limitation, NewCardio Equipment, NewCardio Inventory, NewCardio Material Contracts, NewCardio Accounts Receivable, NewCardio Cash, NewCardio Intangible Assets and NewCardio Goodwill, and all credit cards, charge cards and banking cards issued to NewCardio; (x) “ NewCardio Bank Accounts ” means all of the bank accounts, lock boxes and safety deposit boxes of NewCardio or relating to the NewCardio Business as set forth in Schedule “L” hereto; - 3 - (y) “ NewCardio Bridge Warrants ” shall mean any warrant to purchase or otherwise acquire shares of capital stock of NewCardio issued in connection with a NewCardio financing transaction upon NewCardio’s consummation of such financing event; (z) “ NewCardio Business ” means all aspects of the business conducted by NewCardio; (aa) “ NewCardio Cash ” means all cash on hand or on deposit to the credit of NewCardio on the Closing Date; (bb) “ NewCardio Common Warrants ” shall mean warrants to purchase or otherwise acquire NewCardio Shares, which were issued in connection with NewCardio’s Series A-2 Preferred Stock financing; (cc) “ NewCardio Debt to Related Parties ” means the debts owed by NewCardio and its subsidiaries to the NewCardio Shareholders or to any family member thereof, or to any affiliate, director or officer of NewCardio or the NewCardio Shareholders as described in Schedule “M”; (dd) “ NewCardio Equipment ” means all machinery, equipment, furniture, and furnishings used in the NewCardio Business, including, without limitation, the items more particularly described in Schedule “N” hereto; (ee) “ NewCardio Financial Statements ” means collectively, the audited financial statements of NewCardio for the two fiscal years ended December 31, 2006, together with the unqualified auditors' report thereon, and the unaudited consolidated financial statements of NewCardio for the nine month period ended September 30, 2007, true copies of which are attached as Schedule “O” hereto; (ff) “ NewCardio Goodwill ” means the goodwill of the NewCardio Business together with the exclusive right of Marine Park to represent itself as carrying on the NewCardio Business in succession of NewCardio subject to the terms hereof, and the right to use any words indicating that the NewCardio Business is so carried on including the right to use the name "NewCardio” or “NewCardio International" or any variation thereof as part of the name of or in connection with the NewCardio Business or any part thereof carried on or to be carried on by NewCardio, the right to all corporate, operating and trade names associated with the NewCardio Business, or any variations of such names as part of or in connection with the NewCardio Business, all telephone listings and telephone advertising contracts, all lists of customers, books and records and other information relating to the NewCardio Business, all necessary licenses and authorizations and any other rights used in connection with the NewCardio Business; (gg) “ NewCardio Insurance Policies ” means the public liability insurance and insurance against loss or damage to NewCardio Assets and the NewCardio Business as described in Schedule “P” hereto; (hh) “ NewCardio Intangible Assets ” means all of the intangible assets of NewCardio, including, without limitation, NewCardio Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of NewCardio and its subsidiaries; - 4 - (ii) “ NewCardio Inventory ” means all inventory and supplies of the NewCardio Business as of September 30, 2007 as set forth in Schedule “Q” hereto; (jj) “ NewCardio Material Contracts ” means the burden and benefit of and the right, title and interest of NewCardio in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which NewCardio is entitled in connection with the NewCardio Business whereunder NewCardio is obligated to pay or entitled to receive the sum of $10,000 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice, and those contracts listed in Schedule “R” hereto; (kk) “NewCardio Option ” shall mean any option to purchase or otherwise acquire NewCardio Shares (whether or not vested) outstanding under any NewCardio Option Plan; (ll) “NewCardio Option Plan” shall mean (i) NewCardio’s 2004 Equity Incentive Plan and (ii) any other compensatory option plans or contracts of NewCardio, including option plans or contracts assumed by the NewCardio pursuant to a merger or acquisition; (mm) “ NewCardio Related Party Debts ” means the debts owed by the NewCardio Shareholders or by any family member thereof, or by any affiliate, director or officer of NewCardio or the NewCardio Shareholders, to NewCardio as described in Schedule “S”; (nn) “ NewCardio Shares ” means all of the issued and outstanding shares of common stock, $0.0001 par value, of NewCardio, whether or not certificates have been issues with respect to such shares, and shares of common stock issuable upon conversion and/or exercise of all NewCardio Preferred Shares and NewCardio Convertible Debt; (oo) “ NewCardio Warrants ” shall mean the NewCardio Common Warrants and the NewCardio Bridge Warrants; (pp) “ Place of Closing ” means the offices of Sichenzia Ross Friedman Ference LLP, or such other place as Marine Park and NewCardio may mutually agree upon; and (qq) “ Return to Treasury Agreement ” means the Return to Treasury Agreement to be entered into on the Closing Date between Marine Park and Harborview Master Fund L.P. and Diverse Trading Ltd. in the form attached hereto as Exhibit “B.” Any other terms defined within the text of this Agreement will have the meanings so ascribed to them. Captions and Section Numbers 1.2 The headings and section references in this Agreement are for convenience of reference only and do not form a part of this Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Agreement or any provision thereof. - 5 - Section
